Howell, J.
This is a contest between the vendor of real estate and the holder of the claim of a contractor for repairs and improvements.
There was a separate appraisement of the land and buildings' respectively, and the third opponent was allowed the claim' asserted by.him for the repairs and improvements. \’
The plaintiff invokes article 3274 R. C. C., and contends that' the preference so allowed was lost by the failure to record the contract, fc>ut of which the claim springs, on the day it was entered into, as provided in said article. V
This position is correct. The contract was entered into on the seventeenth of June, and was not recorded until the nineteenth of said month. By the law the privilege of the contractor in such case does, not have a preference over creditors whose mortgages then had force. See Gay & Co. v. Bovard, Opinion Book 44, p. 224.
It is therefore ordered that the judgment appealed from be reversed,; and that the demand of intervenor and third opponent for preference; or privilege herein be rejected, with costs in both courts.
Rehearing refused.